 Case 4:19-cv-00658-ALM Document 47 Filed 07/29/20 Page 1 of 3 PageID #: 797



                          IN THE UNITED STATES COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

JOHN DOE                                        §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §          Civil Action No. 4:19-cv-00658
                                                §                        (Jury)
WILLIAM MARSH RICE                              §
UNIVERSITY d/b/a RICE UNIVERSITY,               §
EMILY GARZA as agent for                        §
Rice University, and DONALD OSTDIEK,            §
as agent for Rice University,                   §
                                                §
       Defendants.                              §


             DEFENDANT RICE UNIVERSITY’S NOTICE TO THE COURT
                          REGARDING MEDIATION

       Plaintiff has filed a Notice to the Court Regarding Mediation informing the Court that the

parties have not been able to come to agreement with regard to a mediator and requesting that the

Court appoint a mediator. [Dkt. 46]. Defendant William Marsh Rice University d/b/a Rice

University (“Rice University”) further requests that the Court-appointed mediator be located in

Houston for the convenience of Rice University and its counsel.

                                            Respectfully submitted,

                                            RUSTY HARDIN & ASSOCIATES, LLP

                                             /s/ Emily Smith
                                            Russell Hardin, Jr.
                                            State Bar No. 08972800
                                            Fed. I.D. No. 19424
                                            rhardin@rustyhardin.com
                                            Terry D. Kernell
                                            State Bar No. 11339020
                                            Federal I.D. No. 15074
                                            tkernell@rustyhardin.com
Case 4:19-cv-00658-ALM Document 47 Filed 07/29/20 Page 2 of 3 PageID #: 798



                                  Emily M. Smith
                                  State Bar No. 24083876
                                  Fed. I.D. No. 1890677
                                  esmith@rustyhardin.com

                                  5 Houston Center
                                  1401 McKinney Street, Suite 2250
                                  Houston, Texas 77010
                                  Telephone: (713) 652-9000
                                  Facsimile: (713) 652-9800

                                  ATTORNEYS FOR DEFENDANTS
                                  WILLIAM MARSH RICE UNIVERSITY, EMILY
                                  GARZA, AND DONALD OSTDIEK




                                     2
 Case 4:19-cv-00658-ALM Document 47 Filed 07/29/20 Page 3 of 3 PageID #: 799



                              CERTIFICATE OF CONFERENCE

       I hereby certify that on July 28, 2020 I complied with the meet and confer requirement in
Local Rile CV-7(h). The parties were not able to come an agreement as the selection of a mediator
and agreed to submit a request for the Court to appoint a mediator.

                                                /s/ Emily Smith
                                               Emily Smith




                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 29, 2020, a copy of the foregoing was electronically filed using
the CM/ECF system, which will automatically serve a Notice of Electronic Filing to all registered
parties.

                                                /s/ Emily Smith
                                               Emily Smith




                                                  3
